Citation Nr: 1643438	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-24 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition, including arrhythmia/irregular heartbeats.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to March 1965 and from June 1968 to November 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2010 decision denied service connection for bilateral hearing loss and tinnitus, a June 2010 decision denied service connection for a sleep disorder, and a November 2010 decision denied service connection for ischemic heart disease.

In March 2013, as support for these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In March 2015, the Board denied the Veteran's claim for service connection for ischemic heart disease.  He appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC).  In an April 2016 Order, the Court vacated the Board's decision denying this claim and remanded it back to the Board for further development and readjudication.

Additionally, in March 2015, the Board instead remanded the remaining claims of entitlement to service connection for a sleep disorder (including sleep apnea), bilateral hearing loss, and tinnitus for further development.  Because, however, there has not been compliance, including acceptable substantial compliance, with the Board's remand directives, the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict of exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As well, to comply with the Court's Order, the Board also is remanding the claim for service connection for ischemic heart disease.


REMAND

In the prior March 2015 remand, the Board remanded the claims for service connection for sleep apnea, bilateral hearing loss, and tinnitus for further development and consideration.  But since the requested development has not been completed, even to the acceptable substantial-compliance standard, these claims again must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Of particular note, in the previous March 2015 remand, the Board requested a VA medical examination and nexus opinion to ascertain the nature and etiology of the Veteran's claimed disability of sleep apnea.  Specifically, the examiner was asked to provide an opinion as to the likelihood that the Veteran's sleep apnea is related or attributable to his active military service.

In a May 2015 VA medical examination report, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his military service.  The examiner noted that the Veteran entered active service weighing 120 lbs. and was 234 lbs. at the time of that VA examination.  The examiner further noted that the Veteran's current body mass index (BMI) is 38.  The examiner stated that it is "hard to believe [the Veteran] would have gone from 1969 to 2013 without a sleep study if he had OSA [obstructive sleep apnea] then".  Additionally, the examiner noted that the first notation of the Veteran with sleep apnea is in 2013. 

The Board finds the May 2015 opinion to be inadequate.  While the examiner noted the Veteran's weight gain since entering active service and his then current weight, that is, at the time of that examination, the examiner failed to discuss the Veteran's weight increase in service.  Notably, his November 1969 Report of Medical Examination reflects him weighing 190 lbs. upon separating from active service. The examiner therefore failed to discuss the effect, if any, of the Veteran's gaining approximately 70 lbs. during his active service in relation to his now-claimed sleep apnea.  Additionally, the examiner failed to consider the competent statements of the Veteran and his spouse attesting that he snored loudly and stopped breathing while sleeping.  Lastly, the examiner's indication that the first notation of the Veteran having sleep apnea was in 2013 is incorrect.  VA treatment records from August 2003 reflect the Veteran with sleep apnea and using a Continuous Positive Airway Pressure (CPAP) machine for approximately three years prior, so dating back to 2000 or thereabouts.  The VA examiner's opinion therefore is at least partly based on an inaccurate factual predicate, which in turn tends to undermine its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  In order to properly adjudicate this appeal, fully-articulated and soundly-reasoned medical opinions must be provided.  Here, the May 2015 medical opinion is based on incorrect facts and does not provide adequate rationale for the conclusion reached.  As such, supplemental comment is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

In regards to the claim for bilateral (i.e., right and left ear) hearing loss, a VA opinion was also obtained in May 2015.  The examination report reflects that the Veteran's puretone thresholds could not be reported due to poor reliability.  Even with the unavailability of reliable puretone threshold testing, the examiner concluded that the Veteran's claimed condition of bilateral hearing loss is not related to his military service.  The examiner explained that reliable testing is not needed solely due to the lack of in-service hearing loss or decreased hearing in service.

The Board finds a new VA examination for the Veteran's claimed bilateral hearing loss is necessary.  In order to properly adjudicate this appeal of this claim, fully-articulated and soundly-reasoned medical opinions must be provided.  Here, the Veteran was not provided an adequate examination as reliable puretone threshold testing was not obtained.  There has to be explanation of why this testing could not be done with any degree of reliability.  Further, an opinion based solely on the lack of in-service evidence of hearing loss without any supporting medical principles is insufficient on its own.  That is to say, if the examiner is surmising that there is no such thing as "delayed-onset" hearing loss, there has to be explanation of why this is so or, at the very least, citation to some competent medical authority supporting this conclusion.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In regards to the claim for tinnitus, the May 2015 evaluating VA audiologist concluded that the Veteran's claimed condition is less likely than not caused by or the result of military noise exposure.  The examiner simply observed that the Veteran's in-service records did not reflect hearing loss, decrease in hearing, or reports (presumably meaning complaints) of tinnitus.  Again, though, an opinion based solely on the lack of in-service evidence of tinnitus without any supporting medical principles is insufficient on its own, especially since tinnitus by its very definition is subjective in nature, meaning even a layman such as the Veteran is competent to say he had it, including while in service and continuously during the many years since his discharge.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).


That said, to ultimately have probative value, however, the Veteran's lay testimony concerning when he purportedly began experiencing tinnitus, and how long he has, also must be credible, so not just competent, and weighed in relation to the other evidence of record.  Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the meantime, another VA examination must be afforded to the Veteran to try and correct these deficiencies in the prior evaluation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, as discussed earlier in the INTRODUCTION, in April 2016 the Court granted a Joint Motion for Partial Remand (JMPR), which remanded the remaining claim of entitlement to service connection for ischemic heart disease back to the Board.  The JMPR specifically found that a January 2010 VA examination, in which the Board had relied on in reaching its March 2015 decision, is inadequate as the examiner did not review the Veteran's cardiac records.  The JMPR also found that the Veteran's claim for service connection for ischemic heart disease reasonably includes arrhythmia/irregular heartbeats.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (discussing the expansive nature of claims since predicated on symptoms rather than particular diagnoses).  In compliance with the Court's grant of the parties JMPR, the Board finds that a supplemental examination and opinion are needed in regards to this heart condition claim.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for a heart condition, sleep apnea, bilateral hearing loss, and tinnitus, and to this end have him complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records.  Document all efforts to obtain identified records and appropriately notify the Veteran if unable to obtain certain records.

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's sleep apnea, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

In making this necessary determination, the examiner should address the Veteran's hearing testimony regarding having to be woken during service due to his snoring, as well as his wife's statement dated in April 2013 regarding noticing the Veteran would stop breathing while sleeping upon his return from Vietnam.  In other words, the examiner must comment on whether the Veteran had sleep apnea, even then, although it was not actually diagnosed until later following a comprehensive sleep study.  Additionally, the examiner must address the relation, if any, as to the Veteran's in-service weight gain and his current sleep apnea. 

3.  As well, schedule another VA compensation examination (audiological evaluation) to first determine whether the Veteran now has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C F R § 3 385, and then, if confirmed he does, for a medical nexus opinion concerning the etiology of this hearing loss, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service. 

The examiner should also provide a medical nexus opinion concerning the etiology of the Veteran's claimed tinnitus, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it, too, is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

In making this necessary determination of causation, the examiner should address the Veteran's hearing testimony regarding first noticing tinnitus while around artillery fire in Vietnam, as well as the buddy statements in his electronic claims file regarding his military noise exposure and lack of hearing protection during service.

It therefore is essential the claims file be made available to and reviewed by the examiner. All necessary diagnostic testing and evaluation must be performed, including an audiogram and Maryland CNC speech discrimination. The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims for hearing loss and tinnitus, if necessary citing to specific evidence in the file supporting conclusions.

4.  Additionally, schedule the Veteran an examination with the appropriate provider. The examiner should be provided with the Veteran's claim file and a copy of this remand. All appropriate testing should be conducted.  The examiner should also provide a medical nexus opinion concerning the etiology of the Veteran's claimed heart condition, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it, too, is related or attributable to his military service from September 1964 to March 1965 and from June 1968 to November 1969, even if not complained about, diagnosed, or treated during his service.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

